DETAILED ACTION

Election/Restrictions
Applicant's election, without traverse, of “hydrolyzed polyacrylamide” as the species for the water-soluble polymer in response to the election of species requirement dated September 2, 2021 is hereby acknowledged.  Applicant made its election in its reply filed November 2, 2021.
Accordingly, claims 1, 5-12, 14, 16-19 and 21-26 have been examined in the instant action in accordance with the species election.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 5-12, 14, 16-19 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as unpatentable over Hutchins (USPN 5,145,012 to Hutchins et al., issued September 8, 1992).
Hutchins discloses a method for treating a subterranean formation to enhance oil recovery that comprises by adding a fluid that comprises a gel-forming a composition, and a gas slug, to displace a non-aqueous fluid from the wellbore (flooding), wherein the aqueous fluid comprises water and/or brine and the gel forming composition contains a crosslinked polymer formed by reacting a crosslinkable polymer and a crosslinking agent (abstract; col. 3, line 49 to col. 4, line 10; col. 4, line 61 to col. 5, line 5; col. 5, lines 18-28; col. 11, lines 9-61; col. 14, line 63 to col. 15, line 17).  Preferably, the crosslinkable polymer can be a water-soluble polymer in a water solution/broth (“dispersion”), such as hydrolyzed polyacrylamide, whereas the crosslinking agent can be a polyvalent metal, such as aluminum citrate (col. 5, lines 54-57; col. 6, lines 4-11).
In the examples, Hutchins discloses a sample fluid that includes a “high molecular weight,” low hydrolysis polyacrylamide in an amount of 0.2% by weight of the composition (Examples 3-6; Table 3 on col. 19).  “High molecular weight” should encompass the molecular weight limitations in dependent claims 19 and 21 recited in dependent claims 19 and 21.  The samples further contain sodium thiosulfate (antioxidant) (Table 3) wherein the samples were passed through a membrane having a filter size of two microns (Table IV).
Although Hutchins may not expressly teach all the weight percentages and ratios recited in the present claims as recited in claims 1, 5 and 6, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
As to the pressure differential property recited in dependent claim 7, because Hutchins suggests an aqueous flooding fluid comprising the same crosslinkable polymer and crosslinking agent as recited in the present claims, accordingly, Hutchins’ aqueous flooding fluid should have the same physical properties as that of the claimed invention, such as, fluid pressure differential properties. 
Thus, the instant claims are unpatentable over Hutchins.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1763



February 4, 2022